ORDER

PER CURIAM.
The Petition for Allowance of Appeal is hereby GRANTED. The order of the Superior Court is REVERSED in light of our decision in Womer v. Hilliker, 589 Pa. 256, 908 A.2d 269 (2006), and this matter is REMANDED to the trial court with directions that a judgment of non pros be entered in accordance with Pa.R.C.P. 1042.6 (allowing the entry of judgment of non pros for failure to file a certificate of merit upon praecipe of the defendant). The Application to Submit a Reply Brief is DENIED.